Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In response to Election/Restriction filed on 10/12/2021, Applicant elected to Invention I, claim 1-8 and withdraw Invention II, claim 9 without mention to traverse. Therefore, the Examiner would cancel claim 9.
The application has been amended to meet a condition for allowance as follows: 
Cancelling claim 9.

Allowable Subject Matter
Claims 1-2, 4-8 and 10 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 8, the present invention from the present application discloses an image forming apparatus in which “obtaining the print data from a storage destination of the print data by using the storage destination information; and print the obtained print data, wherein the storage destination information includes an authentication information for an access to the storage destination in a case where the storage destination requires an authentication for the access, and the processor is configured to access the storage destination to obtain the print data by using the authentication information” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Lee (US P. No. 2011/0109934), Tsutsumi (US P. No. 2016/0323478) and Kanada (US P. No. 10,949,662), which is recorded in the previous office action filed on 12/06/21. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Tsutsumi (US P. No. 2016/0323478) discloses a printing control system includes a server, an approver terminal, an image forming apparatus, and a mobile terminal. The server includes a printing determination section and a storage section that stores therein document information. Upon output request information and location information being transmitted from the mobile terminal to the server via the image forming apparatus corresponding to the location information, the printing determination section determines whether or not to transmit a print job to the image forming apparatus in accordance with an approval status of the document information. The approval status varies depending on presence or absence of transmission of 
Kanada (US P. No. 10,949,662) discloses there is provided an image processing apparatus including a processor that acquires document image data generated by reading the document and recognizes a character string included in the document image data by character recognition and a storage that saves the document image data, in which the processor compares a folder name of an existing folder in the storage with the character string included in the document image data to select a folder in which at least a part of the folder name matches the character string included in the document image data, as a folder of a save destination of the document image data.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 9, 2022